DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed September 17, 2021 has been entered.  Claims 2 and 10-18 are cancelled, leaving claims 1 and 3-9 pending in this application.
The amendment to the claims have overcome the rejections to the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), as provided in the prior office action mailed June 25, 2021. 

Claim Interpretation
MPEP § 2111.04(II) states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  
Claim 6 
reading… a first field in the first entry;
if the first field is 1, determining whether a hash value recorded in the first entry is equal to a matched one through comparison;
if so, returning the hash value recorded in the first entry; and if not, matching a second entry of the buckets of the hash table.	
The scope of claim 6 at its broadest reasonable interpretation only requires the first limitation of reading a first field in the first entry.  The subsequent limitations are all dependent on the condition where the first field is a 1, and as such are not currently required by the scope of the claim.  Hypothetically, if the claim is amended to narrow the claim scope to require the scenario where the first field is a 1, then there are still two alternate scenarios (returning the hash value of the first entry and matching a second entry), and so the claim scope would only require the performance of one of the scenarios.
Claim 9 recites
If the number of request times in the third entry is greater than or equal to the preset threshold, caching the content message in the hybrid storage system….
If the number of request times in the third entry is less than the preset threshold, forwarding the content message…
As the contingent limitations are mutually exclusive, the broadest reasonable interpretation of claim 9 only requires one of the recited scenarios (if the first condition is not met, then the second is necessarily met and vice versa).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallo (EP 3,115,904, as presented in applicant’s IDS).
Regarding claim 1, Gallo teaches a content filtering method, comprising the following steps: 
determining, by a hybrid storage system, a first message; (Fig. 1 shows the hybrid storage system including both DRAM and SSD memory, with HW queues and various cores for processing packets, where [0034] discusses extracting packets for queues for processing, where [0026] describes the multiple types of packets, with a request packet being a client expressing interest in a specific data and a data packet being the data satisfying a corresponding request);
calculating, by the hybrid storage system, a corresponding hash value according to the first message ([0036] describes request packets uses a segment ID hash value, and [0039] describes data packets using a hash table entry); and 
determining, by the hybrid storage system, information of the first message according to the hash value and a least recently used (LRU) queue (in the case of a request packet, if the segment ID hash is not present in the hash table, then the segment entry is moved to the top of a DRAM-LRU list, see [0037,0038]; in the case of a 
wherein the first message is an interest message or a content message (“Two types of packets can be received by this data storage system configuration: request and data,” [0026], where [0026] provides further details about what the two types of packets are).
Regarding claim 3, Gallo teaches the method according to claim 1, wherein when the first message is an interest message, calculating, by the hybrid storage system, a corresponding hash value according to the first message comprises:
Calculating, by the hybrid storage system, a corresponding first hash value Hinsert according to the interest message (as packets are processed and extracted, “the I/O core receives the batch of packets and dispatches them to the different processing cores according to the hash value of the hash table of their segmentID,” [0034], where if the packet is a request, then the segmentID hash value is utilized in a hash table lookup, see [0036]).
Regarding claim 7
Calculating, by the hybrid storage system, a corresponding third hash value Hlookup according to the content message (as packets are processed and extracted, “the I/O core receives the batch of packets and dispatches them to the different processing cores according to the hash value of the hash table of their segmentID,” [0034], where if the packet is a data packet, then the hash value is utilized to search if the data packet is already cached within the hierarchical cache or not, see [0039], where the hash value is utilized to create a hash table entry if it is not already in the cache).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo in view of Candelaria (US 9,141,554).
Regarding claim 4, Gallo teaches the method according to claim 3, wherein determining, by the hybrid storage system, information of the first message according to the hash value and LRU queue comprises:
When the hybrid storage system determines that the LRU queue is full, replacing a second hash value Hreplace of an element indexed by tail in the LRU queue with the Hinsert (in [0040] Gallo states that if the primary cache is full, then the segment at the tail of the DRAM LRU is evaluated for demotion or complete eviction, ); and
Increasing, by the hybrid storage system, the number of request times recorded by the hash table by one according to the Hinsert, and determining the head of the LRU queue according to the tail element (in the case that the request packet is stored in the primary cache, i.e. part of the DRAM LRU queue, then a counter RC is incremented and the related segment is moved to the top of the DRAM-LRU, i.e. to the head of the LRU queue, see [0037]). 

Decreasing, by the hybrid storage system, the number of request times recorded in a hash table by one according to the Hreplace, the hash table being used for recording the number of content requests.
While Gallo does disclose tracking RC for segments, see [0031,0037], Gallo does not explicitly mention decrementing this count.
Candelaria’s disclosure relates to storing data in memory, and in particular using hash values for tracking de-duplication and comparisons and as such comprises analogous art.
As part of this disclosure, Candelaria utilizes a data structure in the physical block address table to reference how many logical blocks utilize the same hash and tag assigned to the physical block address (see for example Fig. 15, where LBA 10 and LBA 40 utilize the same hash HA and tag 1, where hash HA maps to PBA 200, and PBA table shows PBA 200 with a reference count of 2).  In later scenarios, when a write to Candelaria’s system leads to a rewrite, where data is being changed, then the PBA entry is decremented, as the data being rewritten no longer points to the same hash, see Col. 19, Lines 35-48, pointing to Fig. 6, as well as Figs. 16-17, where a change to the hash/tag in LBA 10 leads to a decrement in the related PBA entry in PBA 200. 
An obvious modification can be identified: incorporating the ability to decrement request counters as well to incrementing when tracking request counters in Gallo’s system.  In such a modification, then an eviction of a tail entry from the DRAM LRU would necessarily lead to a decrement in the related RC counter for the evicted entry, reading upon the limitation of the claim.
C counter, as the ability to accurately track the RC counter, including when some requests are no longer as important (signified with a decreasing RC value) provides a greater accuracy to Gallo’s functionality of determine whether an evicted entry should be cached in the second level cache or discarded entirely as not important, see Gallo [0040], where a greater accuracy in tracking the RC counter prevents unnecessary writes to the SSD cache..
Regarding claim 5, the combination of Gallo and Candelaria teaches the method according to claim 4, and Gallo further teaches wherein increasing the number of request times recorded by the hash table by one according to the Hinsert, and determining the head of the LRU queue according to the tail element comprises:
Traversing, by the hybrid storage system, buckets of the hash table according to the Hinsert to determine a matched first entry (“a lookup in the hash table of the segment is performed using the segmentID hash value already computed”, [0036] teaching that the hash table buckets, earlier described in [0028] are traversed to search for the first segment).
Regarding claim 6, the combination of Gallo and Candelaria teaches the method according to claim 5, and Gallo further teaches wherein traversing buckets of the hash table according to the Hinsert to determine a matched first entry comprises:
Reading, by the hybrid storage system, a first field in the first entry (while [0036] does not provide detail of the look up, the hash table entries provides some necessary 
If the first field is 1, determining whether a hash value recorded in the first entry is equal to a matched one through comparison (the segment hash field in [0029] provides a hash value for the given segment identifier of a given entry and would necessarily be compared to the segment hash value being looked up in [0036], while the value of the active field is not explicitly defined by Gallo, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); here, the use of a binary flag is disclosed by Gallo, and so the recitation of a value of 1 in the current claim represents a substitution of equivalents with regards to how it assigns the meaning of the field value);
If so, returning the hash value recorded in the first entry; and if not, matching a second entry of the buckets of the hash table (necessarily, as part of a look up, the determination of a match would return the segment hash entry, or continue to the next hash table entry).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo in view of Thar et al. (“Consistent Hashing Based Cooperating Caching and Forwarding in Content Centric Network”).
Regarding claim 8, Gallo teaches the method according to claim 7, wherein determining, by the hybrid storage system, information of the first message according to the hash value and LRU queue comprises:
Traversing, by the hybrid storage system, buckets of the hash table according to the Hlookup to determine a matched third entry (“if the received packet is data and it is not already in first or second level cache of H2C, a hash table entry is created…” [0039], teaching that the H2C hash table is traversed in order to locate the segment ID of the received packet); 
Gallo fails to teach:
Comparing, by the hybrid storage system, the number of request times in the third entry with a preset threshold to determine information of the first message. 
Gallo does disclose the use of an RC counter to track the number of requests of a given data packet, see [0037], as well as the use of a threshold TR, see [0040]; however, this threshold is disclosed to be used to determine how to process a segment being evicted from the primary cache, not a general comparison for a received packet. 
Thar’s disclosure is related to providing a content centric network with the ability to track interest requests and store contents among routers and as such comprises analogous art to the area of content/interest message handling.

An obvious modification to Gallo’s disclosure can be identified: instead of the automatic insertion of a data packet into the first or second level cache of the H2C, see [0039], incorporating a check of the RC value for the associated interest packet, where a threshold for popularity can be defined in order to determine whether to cache the data packet or not prior to forwarding to the requester. Such a check of the RC value and comparing to a threshold for popularity reads upon the comparing limitation above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Thar’s interest popularity check in order to determine whether to cache a data packet or not prior to forwarding to the requester into Gallo’s system, as the ability to cache based on popularity could prevent unnecessarily caching unpopular data packets to reduce device wear, see Gallo [0040].
Regarding claim 9
If the number of request times in the third entry is greater than or equal to the preset threshold, caching the content message in the hybrid storage system, and then forwarding the content message from an ingress port; and
If the number of request times in the third entry is less than the preset threshold, forwarding the content message from the ingress port, as follows.
As discussed in the claim 8 rationale, the incorporation of Thar’s disclosure is premised upon using a popularity threshold to determine whether to cache the message or not.  As such, the combination reads upon the claim, as if the counter exceeds the popularity threshold, then the data packets are cached, and otherwise not cached, see Thar Section II.C, Paragraph 1.  In all cases, Gallo discloses that when received packets are data, they are sent to the requester, see [0039], reading upon the forwarding the content message from an ingress port. 

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Regarding the art rejection, applicant makes an argument that as claim 2 did not have an art rejection, then incorporating claim 2’s subject matter into claim 1 establishes allowability.  However, this is based on the previous scope of the subject matter of claim 2, which necessitated a rejection under 35 U.S.C. 112, see the prior office action.  As applicant has amended the subject matter to overcome these rejections, the scope of the related subject matter is different, and prior art references can now be applied as art.  As noted in the prior office action, multiple references were cited as disclosing subject matter related to the 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Applicant incorporated aspects of claim 2 into claim 1, while amending the subject matter to be broader, where the first message can be an interest message OR a content message, as opposed to the previous recitation where the first message comprises an interest message AND a content message.   As such this amendment has broadened the scope such that art can now be applied onto the dependent claims previously lacking prior art rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139